Citation Nr: 1038011	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  07-25 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an increased rating for fracture of the right 
orbit with residuals, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1986 to February 
1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was previously remanded by the Board in May 2009.

The Veteran testified at a travel Board hearing at the RO in 
February 2009; a transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Regrettably, the record as it stands is currently inadequate for 
the purpose of rendering a fully informed decision.  Where the 
record before the Board is inadequate to render a fully informed 
decision, a remand is required in order to fulfill its statutory 
duty to assist the Veteran to develop the facts pertinent to the 
claim.  Littke v. Derwinski, 1 Vet. App. 90, 92-93 (1990).

Per the Board's remand instructions, the Veteran was afforded VA 
examinations for his claim of entitlement to an increased rating 
for fracture of the right orbit with residuals in August 2009.  
The Board notes that the claims file contains the August 2009 
examination reports; however, the examination reports are 
incomplete.  Specifically, the Board notes that the examination 
reports are missing the even numbered pages (it appears as though 
only the odd pages were printed).  The Board notes that pages are 
missing from the traumatic brain injury (TBI) examination report, 
the mental disorders examination report, and possibly the eye 
examination report.

On remand, the RO should obtain complete copies of the missing 
examination reports and incorporate them into the claims file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 612-13 (1992).  If complete copies of 
the examination reports dated in August 2009 are not available, 
then the Veteran should be scheduled for additional VA 
examination(s) for his claim of entitlement to an increased 
rating for fracture of the right orbit with residuals.
 
Lastly, the Board notes that the most recent VA outpatient 
treatment records are from April 2008.  In light of the need to 
return the case for additional development and in order to afford 
the Veteran every consideration with his appeal, the Board 
believes it appropriate to obtain any missing VA treatment 
records relevant to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any VA treatment 
records (not already of record) relevant to 
the appeal.

2.  Obtain and associate with the claims file 
complete copies of the following August 2009 
VA examination reports: (1) the TBI 
examination report, (2) the mental disorders 
examination report, and (3) the eye 
examination report.

If the requested records are not available, 
or the search for any such record otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

If the requested records are not available, 
the Veteran should be scheduled for an 
appropriate VA examination(s) to ascertain 
and evaluate all residuals of the fracture of 
right orbit.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner(s) in connection 
with the examination(s).  Any medically 
indicated special tests should be 
accomplished.

The appropriate examiner(s) should clearly 
report the extent of the Veteran's disability 
in accordance with VA rating criteria.  The 
examiner(s) should address all claimed 
residuals, to include: right side facial 
numbness in the area of the cheek, right side 
facial pain, headaches, light-headedness, 
dizziness, occasional blurred vision, dry 
eyes, sensation of a foreign body in the eye 
due to scarring, protrusion of the right eye, 
and any mental health disorders.  The 
appropriate examiner(s) should discuss the 
extent of each claimed residual and whether 
each residual may be medically attributed to 
the Veteran's service-connected disability.

3.  Then, the AMC/RO should review the 
expanded record and determine if a rating in 
excess of 10 percent disabling is warranted.  
The AMC/RO should consider all appropriate 
rating criteria and whether the Veteran 
should be rated based upon individual 
residuals, to include the possibility of 
separate ratings.  The Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate review, 
if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

